Exhibit 99.1 Explanatory Note On November 28, 2003, pursuant to a certain Merger and ReorganizationAgreement ("Reorganization Agreement") dated as of November 26, 2003, amongother mergers, Nexstar Broadcasting Group, Inc. ("Group Inc.") and NexstarBroadcasting Group, LLC ("Nexstar LLC") merged together with the survivingentity being Group Inc. Pursuant to the Reorganization Agreement holders of thevarious classes of membership interests of Nexstar LLC received Class A, B or C,as applicable, common stock of Group Inc. in exchange for their respectiveNexstar LLC membership interests. The Class B Common Stock is convertible intoClass A Common Stock on a one-for-one basis at the election of ABRY BroadcastPartners III, L.P. ("ABRY III") at any time. Within the two business days afterNovember 28, 2003, ABRY III filed a Form 3 to reflect the above transaction andbeneficial ownership of Group Inc. stock. This amendment to Form 3 is filed to include 80,229 shares of Class BCommon Stock of Group Inc. which were issued by Group Inc. and received by ABRYIII in January 2004 pursuant to a certain Reorganization Agreement ("QuorumReorg Agreement") dated as of September 12, 2003 and amended on November 5,2003. At the time of Group Inc.'s initial public offering, 80,229 shares of the Class B Common Stock that were to be issued pursuant to the Quorum Reorg Agreement should have been disclosed, and thus, is hereby included on the Form 3 by this amendment.
